DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6, 8-25, and 27-30 are pending in this Office Action.
Claims 14-28 are withdrawn from consideration.
Claims 1-13 are elected without traverse, see reason under Election/Restrictions section in the Office Action dated 05/28/2020.
Claims 1-6, 8-13, 29, and 30 are rejected.

Response to Arguments
Applicant's arguments filed in the amendment filed 04/07/2022, have been fully considered but they are moot in view of new grounds of rejection. The reasons are set forth below.

Drawings
The formal drawings received on 03/20/2018 have been entered.

Contingent Limitation
MPEP 2111.04(II) states: 
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. 
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.
In view of MPEP 2111.04(II):
In claim 1, the limitation “… disable local authentication when remote authentication is selected …” does not need to be disclosed by the cited prior art because the aforementioned limitation is contingent and it is neither required to be executed nor disclosed by the cited prior art. 


First Set of Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-13, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable overScagnol et al. (Pub. No.: US 2015/0245182, hereinafter, “Scagnol”) in view of Schoenfelder et al. (Pub. No.: US 2018/0232976, hereinafter, “Schoenfelder”), and further in view of Oh, Jung-hyun (Pub. No.: US 2016/0156604, hereinafter, “Oh”) and Russi-Vigoya, Natalia (Pub. No.: US 2020/0002977, hereinafter, “Russi-Vigoya”).
Claim 1. Scagnol teaches:
A system comprising: – in paragraph [0028] (There is provided a system for updating data at a node in a mesh network, such as the firmware of the node, its application-ware or its configuration.)
a server computing device; and – in paragraphs [0038], [0039], [0045] (Update server 110 is in this example a cloud server accessible over the internet 108 and comprising a processor 215, memory 216 and a network interface 217 adapted to couple the server to the internet.)
wherein the server computing device stores an update to the operational parameter; – in paragraphs [0038], [0039], [0045] (Update server 110 is in this example a cloud server accessible over the internet 108 and comprising a processor 215, memory 216 and a network interface 217 adapted to couple the server to the internet. Server 110 includes an update manager 218 for supporting communications with update agent 207 at mesh network 101. The update manager would typically be software running at processor 215. Two data stores are supported at or accessible to the server: a device registry 208 and a package repository 209. In other examples, the server could support one or more data stores collectively storing data packages and information identifying the devices or device types to which each data package relates. Package repository 209 comprises firmware packages for one or more things in the mesh network, along with data indicating the target hardware for each firmware package (e.g. an identifier of the chip type to which the firmware relates). The package repository could be kept up to date by the manufacturers of the things such that new firmware can be made available at the repository when it is released by the manufacturer. The gateway could receive any kind of identifier for the thing on the basis of which it can identify an appropriate update package for the thing at server 110.)
wherein the second computing device comprises: one or more second processors; and second memory storing second instructions that, when executed by the one or more second processors, cause the second computing device to: wirelessly transmit, to the first computing device, an operational command corresponding to a selected operation to be performed by the first computing device; – in paragraphs [0034], [0045], [0048] (Firmware can be any kind of code for execution at the node including, for example, application-ware (e.g. custom application code for execution at the node in an execution context provided by lower-level firmware) and low-level firmware (e.g. a kernel providing basic node functionality, such as radio communications and defining a software environment in which application-ware can be executed). An update package could alternatively or additionally include configuration information for the node (e.g. a saved configuration for a light switch thing), operating parameters for the node (e.g. calibration parameters for a thermostat thing), a dataset for use at the node (e.g. an encrypted list of allowed entry codes for a door entry pad), and code for execution at the node (e.g. an application for execution at a refrigerator to provide a diary information on its display screen). The gateway could receive any kind of identifier for the thing on the basis of which it can identify an appropriate update package for the thing at server 110. In this case updated appware v1.3 is available for the lightbulb and is retrieved from package repository 209 and transmitted in data packet(s) 253 by the update manager 218 to gateway 102.)
receive the update to the operational parameter from the server computing device; and – in paragraphs [0045], [0048] (The gateway could receive any kind of identifier for the thing on the basis of which it can identify an appropriate update package for the thing at server 110. In this case updated appware v1.3 is available for the lightbulb and is retrieved from package repository 209 and transmitted in data packet(s) 253 by the update manager 218 to gateway 102.)

Scagnol does not explicitly teach:
a first computing device comprising: one or more first processors; and first memory storing first instructions that, when executed by the one or more first processors, cause the first computing device to store an authentication parameter that configures the first computing device to select between at least (i) local authentication, by the first computing device, of a second computing device and (ii) remote authentication, by the server computing device, of the second computing device; wherein an operational parameter is an authentication parameter; wherein the second computing device comprises one or more second processors; and second memory storing second instructions that, when executed by the one or more second processors, cause the second computing device to: before wirelessly transmitting the operational command to the first computing device, wirelessly transmit the update to the operational parameter to the first computing device; and wherein the first instructions, when executed by the one or more first processors, further cause the first computing device to: attempt to process the operational command from the second computing device; before attempting to process the operational command from the second computing device, apply the update to the authentication parameter received from the second computing device; wherein applying the update to the authentication parameter configures the first computing device to perform one of the local authentication, by the first computing device, or the remote authentication, by the server computing device; and after applying the update to the authentication parameter, attempt authentication of the second computing device.
However, Schoenfelder teaches: 
a first computing device comprising: one or more first processors; and first memory storing first instructions that, when executed by the one or more first processors, cause the first computing device to store an authentication parameter that configures the first computing device to select between at least (i) local authentication, by the first computing device, of a second computing device and (ii) remote authentication, by the server computing device, of the second computing device; – in paragraphs [0057], [0062], [0078] (Keys or mobile devices can be provisioned and sent to guests or service providers without the need to update or notify the access control devices. If for some reason the system does not access a network connection between the time of key provision and guest arrival, the guest's mobile device can actually supply the update packet to the access control device and the network when utilizing their key on-site. An access control device can be programmed at the factory or at setup with security keys, which can be updated as necessary. When the user is in range of the access control device, the user can receive from the access control device, e.g., on the mobile device, a notification that includes an access code 1404. After the user receives the access code, the user can speak the access code or can enter the access code in accordance with the instructs provided in the notification 1406. The access control device can receive the access code 1408, can validate it 1410, and can grant access to the area secured by the door it is installed on 1412.)
wherein an operational parameter is an authentication parameter; – in paragraphs [0057], [0062], [0078] (Keys or mobile devices can be provisioned and sent to guests or service providers without the need to update or notify the access control devices. If for some reason the system does not access a network connection between the time of key provision and guest arrival, the guest's mobile device can actually supply the update packet to the access control device and the network when utilizing their key on-site. An access control device can be programmed at the factory or at setup with security keys, which can be updated as necessary. When the user is in range of the access control device, the user can receive from the access control device, e.g., on the mobile device, a notification that includes an access code 1404. After the user receives the access code, the user can speak the access code or can enter the access code in accordance with the instructs provided in the notification 1406. The access control device can receive the access code 1408, can validate it 1410, and can grant access to the area secured by the door it is installed on 1412.)
wherein the second computing device comprises one or more second processors; and second memory storing second instructions that, when executed by the one or more second processors, cause the second computing device to: before wirelessly transmitting the operational command to the first computing device, wirelessly transmit the update to the operational parameter to the first computing device; and – in paragraphs [0057], [0062] (Keys or mobile devices can be provisioned and sent to guests or service providers without the need to update or notify the access control devices. If for some reason the system does not access a network connection between the time of key provision and guest arrival, the guest's mobile device can actually supply the update packet to the access control device and the network when utilizing their key on-site. An access control device can be programmed at the factory or at setup with security keys, which can be updated as necessary.)
wherein the first instructions, when executed by the one or more first processors, further cause the first computing device to: attempt to process the operational command from the second computing device; before attempting to process the operational command from the second computing device, apply the update to the authentication parameter received from the second computing device – in paragraphs [0057], [0058] (Keys or mobile devices can be provisioned and sent to guests or service providers without the need to update or notify the access control devices. If for some reason the system does not access a network connection between the time of key provision and guest arrival, the guest's mobile device can actually supply the update packet to the access control device and the network when utilizing their key on-site. The mobile devices can send the stored software update to the access control device (step 614) and the access control device can receive the update (step 616). Connected devices can receive and install the required software updates (step 620).)
wherein applying the update to the authentication parameter configures the first computing device to perform one of the local authentication, by the first computing device, or the remote authentication, by the server computing device; and after applying the update to the authentication parameter, attempt authentication of the second computing device. – in paragraphs [0045], [0078] (The user can select a single level authentication 406, which can require authentication only through proximity 412. For example, a guest with a mobile device that has received the proper credentials can be granted access to the unit (414), when the mobile device and the access control device are within an appropriate distance. When the user is in range of the access control device, the user can receive from the access control device, e.g., on the mobile device, a notification that includes an access code 1404. After the user receives the access code, the user can speak the access code or can enter the access code in accordance with the instructs provided in the notification 1406. The access control device can receive the access code 1408, can validate it 1410, and can grant access to the area secured by the door it is installed on 1412.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Scagnol with Schoenfelder to include a first computing device comprising: one or more first processors; and first memory storing first instructions that, when executed by the one or more first processors, cause the first computing device to store an authentication parameter that configures the first computing device to select between at least (i) local authentication, by the first computing device, of a second computing device and (ii) remote authentication, by the server computing device, of the second computing device; wherein an operational parameter is an authentication parameter; wherein the second computing device comprises one or more second processors; and second memory storing second instructions that, when executed by the one or more second processors, cause the second computing device to: before wirelessly transmitting the operational command to the first computing device, wirelessly transmit the update to the operational parameter to the first computing device; and wherein the first instructions, when executed by the one or more first processors, further cause the first computing device to: attempt to process the operational command from the second computing device; before attempting to process the operational command from the second computing device, apply the update to the authentication parameter received from the second computing device; wherein applying the update to the authentication parameter configures the first computing device to perform one of the local authentication, by the first computing device, or the remote authentication, by the server computing device; and after applying the update to the authentication parameter, attempt authentication of the second computing device, as taught by Schoenfelder, in paragraphs [0003] and [0031], to provide a technique for managing access for parties involved in occupation and operation of multi-unit buildings, wherein the technique eliminates need for physical key or access cards, and rekeying requirements faced by many operators in the multi-unit real estate management industry.

Combination of Scagnol and Schoenfelder does not explicitly teach:
wherein the server computing device is configured to perform the remote authentication.
However, Oh teaches:
wherein the server computing device is configured to perform the remote authentication; – in paragraph [0122] (A digital door lock, which is the first device 200, may request the cloud server 100 to authenticate the second device 300 based on a request to perform a door open function received from the second device 300 of a parcel delivery service provider.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Scagnol and Schoenfelder with Oh to include wherein the server computing device is configured to perform the remote authentication, as taught by Schoenfelder, in paragraph [0005], to provide a technique for managing access to functions provided by various devices connected to a network through a cloud server in an IoT environment.

	Combination of Scagnol, Schoenfelder, and Oh does not explicitly teach:
	disable local authentication when remote authentication is selected.
However, Russi-Vigoya teaches:
	disable local authentication when remote authentication is selected – in paragraphs [0044] and [0090] (The example time manager 330 attempts to determine if any time limitations have been imposed on an authorized user's access to or from the restricted area, via the example door access device 100. The example time restriction data 363 in the example memory 353 of the example database 220 includes any pertinent time restrictions imposed on a user. For example, a home owner (e.g., authorized user 1) stores in the example time restriction data 363 for a housekeeper (e.g., authorized user 4), a permissible access time starting at 11:00 AM on every Tuesday and ending at 4:00 PM on every Tuesday, to permit multiple entries by the housekeeper during the allotted time. If the housekeeper arrives at any time outside of the permissible access time set for the user in the example time restriction data 363, the example door access device 100 will not permit entry. If a person who is an unauthorized user needs access to the restricted area (e.g., the homeowner's home), the unauthorized user can send their fingerprint data to the authorized user to enter into the example fingerprint data 360. In another example, a homeowner may remotely open the example door 102 for an unauthorized user using a fingerprint reading application on the user's example personal electronic device 175.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Scagnol, Schoenfelder, and Oh with Russi-Vigoya to include disable local authentication when remote authentication is selected, as taught by Russi-Vigoya, in paragraph [0001], to control access to a restricted area.

Claim 2. Combination of Scagnol, Schoenfelder, Oh, and Russi-Vigoya teaches The system of claim 1 – refer to the indicated claim for reference(s). 

Schoenfelder further teaches:
wherein: the first instructions, when executed by the one or more first processors, further cause the first computing device to: after applying the update to the authentication parameter and before receiving the operational command from the second computing device, evaluate whether the second computing device is authorized to access the first computing device; and based on determining that the second computing device is authorized to access the first computing device, receive the operational command from the second computing device – in paragraphs [0041], [0057], [0058], [0062], [0083] (Keys or mobile devices can be provisioned and sent to guests or service providers without the need to update or notify the access control devices. If for some reason the system does not access a network connection between the time of key provision and guest arrival, the guest's mobile device can actually supply the update packet to the access control device and the network when utilizing their key on-site. An access control device can be programmed at the factory or at setup with security keys, which can be updated as necessary. The mobile devices can send the stored software update to the access control device (step 614) and the access control device can receive the update (step 616). Connected devices can receive and install the required software updates (step 620). Then the guest receives the necessary credentials for the building (step 314), which would authorize a guest's mobile device to provide access to the building and all necessary access points until the user unit (step 316). When the guest mobile device moves within proximity of the access control point of the user unit (step 318), the access control point sensor can detect the guest device (step 320), which would allow the guest access to the unit (step 322). Since the user can receive the notification and grant access to a guest through an application running on a mobile device, the user can grant access to the guest from anywhere without being necessary for the user to be present in the unit. Persons of ordinary skill would understand that guests can be granted access by the tenant even before they arrive at the building and that access can by automatically granted, for example, in the case of an authorized delivery or repair. This specific space could be monitored by the access control device, which can regulate the access and limit the access to authorized users only, with their activities within that space tracked, stored, and utilized for future use.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Scagnol, Oh, and Russi-Vigoya with Schoenfelder to include wherein: the first instructions, when executed by the one or more first processors, further cause the first computing device to: after applying the update to the authentication parameter and before receiving the operational command from the second computing device, evaluate whether the second computing device is authorized to access the first computing device; and based on determining that the second computing device is authorized to access the first computing device, receive the operational command from the second computing device, as taught by Schoenfelder, in paragraphs [0003] and [0031], to provide a technique for managing access for parties involved in occupation and operation of multi-unit buildings, wherein the technique eliminates need for physical key or access cards, and rekeying requirements faced by many operators in the multi-unit real estate management industry.

Claim 3. Combination of Scagnol, Schoenfelder, Oh, and Russi-Vigoya teaches The system of claim 2 – refer to the indicated claim for reference(s).

Schoenfelder further teaches:
wherein: the first instructions, when executed by the one or more first processors, further cause the first computing device to grant the second computing device access to the first computing device based on determining the second computing device is authorized to access the first computing device; and the second instructions, when executed by the one or more second processors, further cause the second computing device to wirelessly transmit the operational command to the first computing device based on the first computing device grants the second computing device access to the first computing device – in paragraphs [0041], [0057], [0058], [0062], [0083] (Keys or mobile devices can be provisioned and sent to guests or service providers without the need to update or notify the access control devices. If for some reason the system does not access a network connection between the time of key provision and guest arrival, the guest's mobile device can actually supply the update packet to the access control device and the network when utilizing their key on-site. An access control device can be programmed at the factory or at setup with security keys, which can be updated as necessary. The mobile devices can send the stored software update to the access control device (step 614) and the access control device can receive the update (step 616). Connected devices can receive and install the required software updates (step 620). Then the guest receives the necessary credentials for the building (step 314), which would authorize a guest's mobile device to provide access to the building and all necessary access points until the user unit (step 316). When the guest mobile device moves within proximity of the access control point of the user unit (step 318), the access control point sensor can detect the guest device (step 320), which would allow the guest access to the unit (step 322). Since the user can receive the notification and grant access to a guest through an application running on a mobile device, the user can grant access to the guest from anywhere without being necessary for the user to be present in the unit. Persons of ordinary skill would understand that guests can be granted access by the tenant even before they arrive at the building and that access can by automatically granted, for example, in the case of an authorized delivery or repair. This specific space could be monitored by the access control device, which can regulate the access and limit the access to authorized users only, with their activities within that space tracked, stored, and utilized for future use.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Scagnol, Oh, and Russi-Vigoya with Schoenfelder to include wherein: the first instructions, when executed by the one or more first processors, further cause the first computing device to grant the second computing device access to the first computing device based on determining the second computing device is authorized to access the first computing device; and the second instructions, when executed by the one or more second processors, further cause the second computing device to wirelessly transmit the operational command to the first computing device based on the first computing device grants the second computing device access to the first computing device, as taught by Schoenfelder, in paragraphs [0003] and [0031], to provide a technique for managing access for parties involved in occupation and operation of multi-unit buildings, wherein the technique eliminates need for physical key or access cards, and rekeying requirements faced by many operators in the multi-unit real estate management industry.

Claim 4. Combination of Scagnol, Schoenfelder, Oh, and Russi-Vigoya teaches The system of claim 2 – refer to the indicated claim for reference(s).

Schoenfelder further teaches:
wherein: the first computing device further comprises a list of one or more computing devices that have previously been authorized to access the first computing device; the second instructions, when executed by the one or more second processors, further cause the second computing device to: received, from the server computing device, an updated list of one or more computing devices that are currently authorized to access the first computing device; and before wirelessly transmitting the operational command to the first computing device, wirelessly transmit the updated list to the first computing device; and the first instructions, when executed by the one or more first processors, further cause the first computing device to apply the update list at least by either (i) replacing the list with the updated list, or (ii) modifying the list based on the updated list – in paragraphs [0041], [0057], [0058], [0062], [0083] (Keys or mobile devices can be provisioned and sent to guests or service providers without the need to update or notify the access control devices. If for some reason the system does not access a network connection between the time of key provision and guest arrival, the guest's mobile device can actually supply the update packet to the access control device and the network when utilizing their key on-site. An access control device can be programmed at the factory or at setup with security keys, which can be updated as necessary. The mobile devices can send the stored software update to the access control device (step 614) and the access control device can receive the update (step 616). Connected devices can receive and install the required software updates (step 620). Then the guest receives the necessary credentials for the building (step 314), which would authorize a guest's mobile device to provide access to the building and all necessary access points until the user unit (step 316). When the guest mobile device moves within proximity of the access control point of the user unit (step 318), the access control point sensor can detect the guest device (step 320), which would allow the guest access to the unit (step 322). Since the user can receive the notification and grant access to a guest through an application running on a mobile device, the user can grant access to the guest from anywhere without being necessary for the user to be present in the unit. Persons of ordinary skill would understand that guests can be granted access by the tenant even before they arrive at the building and that access can by automatically granted, for example, in the case of an authorized delivery or repair. This specific space could be monitored by the access control device, which can regulate the access and limit the access to authorized users only, with their activities within that space tracked, stored, and utilized for future use.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Scagnol, Oh, and Russi-Vigoya with Schoenfelder to include wherein: the first computing device further comprises a list of one or more computing devices that have previously been authorized to access the first computing device; the second instructions, when executed by the one or more second processors, further cause the second computing device to: received, from the server computing device, an updated list of one or more computing devices that are currently authorized to access the first computing device; and before wirelessly transmitting the operational command to the first computing device, wirelessly transmit the updated list to the first computing device; and the first instructions, when executed by the one or more first processors, further cause the first computing device to apply the update list at least by either (i) replacing the list with the updated list, or (ii) modifying the list based on the updated list, as taught by Schoenfelder, in paragraphs [0003] and [0031], to provide a technique for managing access for parties involved in occupation and operation of multi-unit buildings, wherein the technique eliminates need for physical key or access cards, and rekeying requirements faced by many operators in the multi-unit real estate management industry.

Claim 5. Combination of Scagnol, Schoenfelder, Oh, and Russi-Vigoya teaches The system of claim 1 – refer to the indicated claim for reference(s).

Schoenfelder further teaches:
wherein: the second instructions, when executed by the one or more second processors, further cause the second computing device to transmit, to the first computing device, an update to an operational parameter that controls an operation of the first computing device; the first instructions, when executed by the one or more first processors, further cause the first computing device to, before attempting to process the operational command from the second computing device, apply the update to the operational parameter; before the first computing device applies the update to the operational parameter, the first computing device does not comprise any indication that the second computing device is authorized to access the first computing device; and after the first computing device applies the update to the operational parameter, the first computing device comprises an indication that the second computing device is authorized to access the first computing device – in paragraphs [0041], [0057], [0058], [0062], [0083] (Keys or mobile devices can be provisioned and sent to guests or service providers without the need to update or notify the access control devices. If for some reason the system does not access a network connection between the time of key provision and guest arrival, the guest's mobile device can actually supply the update packet to the access control device and the network when utilizing their key on-site. An access control device can be programmed at the factory or at setup with security keys, which can be updated as necessary. The mobile devices can send the stored software update to the access control device (step 614) and the access control device can receive the update (step 616). Connected devices can receive and install the required software updates (step 620). Then the guest receives the necessary credentials for the building (step 314), which would authorize a guest's mobile device to provide access to the building and all necessary access points until the user unit (step 316). When the guest mobile device moves within proximity of the access control point of the user unit (step 318), the access control point sensor can detect the guest device (step 320), which would allow the guest access to the unit (step 322). Since the user can receive the notification and grant access to a guest through an application running on a mobile device, the user can grant access to the guest from anywhere without being necessary for the user to be present in the unit. Persons of ordinary skill would understand that guests can be granted access by the tenant even before they arrive at the building and that access can by automatically granted, for example, in the case of an authorized delivery or repair. This specific space could be monitored by the access control device, which can regulate the access and limit the access to authorized users only, with their activities within that space tracked, stored, and utilized for future use.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Scagnol, Oh, and Russi-Vigoya with Schoenfelder to include wherein: the second instructions, when executed by the one or more second processors, further cause the second computing device to transmit, to the first computing device, an update to an operational parameter that controls an operation of the first computing device; the first instructions, when executed by the one or more first processors, further cause the first computing device to, before attempting to process the operational command from the second computing device, apply the update to the operational parameter; before the first computing device applies the update to the operational parameter, the first computing device does not comprise any indication that the second computing device is authorized to access the first computing device; and after the first computing device applies the update to the operational parameter, the first computing device comprises an indication that the second computing device is authorized to access the first computing device, as taught by Schoenfelder, in paragraphs [0003] and [0031], to provide a technique for managing access for parties involved in occupation and operation of multi-unit buildings, wherein the technique eliminates need for physical key or access cards, and rekeying requirements faced by many operators in the multi-unit real estate management industry.

Claim 6. Combination of Scagnol, Schoenfelder, Oh, and Russi-Vigoya teaches The system of claim 1 – refer to the indicated claim for reference(s).

Schoenfelder further teaches:
wherein: the second instructions, when executed by the one or more second processors, further cause the second computing device to transmit, to the first computing device, an indication that the second computing device is authorized to access the first computing device – in paragraphs [0041], [0057], [0058], [0062], [0083] (Keys or mobile devices can be provisioned and sent to guests or service providers without the need to update or notify the access control devices. If for some reason the system does not access a network connection between the time of key provision and guest arrival, the guest's mobile device can actually supply the update packet to the access control device and the network when utilizing their key on-site. An access control device can be programmed at the factory or at setup with security keys, which can be updated as necessary. The mobile devices can send the stored software update to the access control device (step 614) and the access control device can receive the update (step 616). Connected devices can receive and install the required software updates (step 620). Then the guest receives the necessary credentials for the building (step 314), which would authorize a guest's mobile device to provide access to the building and all necessary access points until the user unit (step 316). When the guest mobile device moves within proximity of the access control point of the user unit (step 318), the access control point sensor can detect the guest device (step 320), which would allow the guest access to the unit (step 322). Since the user can receive the notification and grant access to a guest through an application running on a mobile device, the user can grant access to the guest from anywhere without being necessary for the user to be present in the unit. Persons of ordinary skill would understand that guests can be granted access by the tenant even before they arrive at the building and that access can by automatically granted, for example, in the case of an authorized delivery or repair. This specific space could be monitored by the access control device, which can regulate the access and limit the access to authorized users only, with their activities within that space tracked, stored, and utilized for future use.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Scagnol, Oh, and Russi-Vigoya with Schoenfelder to include wherein: the second instructions, when executed by the one or more second processors, further cause the second computing device to transmit, to the first computing device, an indication that the second computing device is authorized to access the first computing device, as taught by Schoenfelder, in paragraphs [0003] and [0031], to provide a technique for managing access for parties involved in occupation and operation of multi-unit buildings, wherein the technique eliminates need for physical key or access cards, and rekeying requirements faced by many operators in the multi-unit real estate management industry.

Claim 8. Combination of Scagnol, Schoenfelder, Oh, and Russi-Vigoya teaches The system of claim 1 – refer to the indicated claim for reference(s).

Schoenfelder further teaches:
wherein the server computing device comprises: one or more third processors; and third memory storing third instructions that, when executed by the one or more third processors, cause the server computing device to wirelessly transmit the update to the authentication parameter to the second computing device based on receiving a request from the second computing device – in paragraphs [0057], [0062] (Keys or mobile devices can be provisioned and sent to guests or service providers without the need to update or notify the access control devices. If for some reason the system does not access a network connection between the time of key provision and guest arrival, the guest's mobile device can actually supply the update packet to the access control device and the network when utilizing their key on-site. An access control device can be programmed at the factory or at setup with security keys, which can be updated as necessary.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Scagnol, Oh, and Russi-Vigoya with Schoenfelder to include wherein the server computing device comprises: one or more third processors; and third memory storing third instructions that, when executed by the one or more third processors, cause the server computing device to wirelessly transmit the update to the authentication parameter to the second computing device based on receiving a request from the second computing device, as taught by Schoenfelder, in paragraphs [0003] and [0031], to provide a technique for managing access for parties involved in occupation and operation of multi-unit buildings, wherein the technique eliminates need for physical key or access cards, and rekeying requirements faced by many operators in the multi-unit real estate management industry.

Claim 9. Combination of Scagnol, Schoenfelder, Oh, and Russi-Vigoya teaches The system of claim 8 – refer to the indicated claim for reference(s).

Schoenfelder further teaches:
wherein: the request comprises a unique identifier of the first computing device – in paragraphs [0038], [0057], [0062] (Keys or mobile devices can be provisioned and sent to guests or service providers without the need to update or notify the access control devices. If for some reason the system does not access a network connection between the time of key provision and guest arrival, the guest's mobile device can actually supply the update packet to the access control device and the network when utilizing their key on-site. An access control device can be programmed at the factory or at setup with security keys, which can be updated as necessary. Each access control device can have a unique identification (ID) that can identify them in the system. For example, the access control IDs can be based on the MAC address of the access control device radio. Server 152 can maintain a table of cryptographic keys that can be indexed by the access control device ID. Each credential associated with an access control device ID can be configured during installation into the appropriate lock.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Scagnol, Oh, and Russi-Vigoya with Schoenfelder to include wherein: the request comprises a unique identifier of the first computing device, as taught by Schoenfelder, in paragraphs [0003] and [0031], to provide a technique for managing access for parties involved in occupation and operation of multi-unit buildings, wherein the technique eliminates need for physical key or access cards, and rekeying requirements faced by many operators in the multi-unit real estate management industry.

Claim 10. Combination of Scagnol, Schoenfelder, Oh, and Russi-Vigoya teaches The system of claim 8 – refer to the indicated claim for reference(s).

Schoenfelder further teaches:
wherein: the third instructions, when executed by the one or more third processors, further cause the server computing device to: wirelessly transmit a unique identifier of the first computing device to the second computing device based on receiving the request and before wirelessly transmitting the update to the authentication parameter; and wirelessly transmit the update to the authentication parameter to the second computing device based on receiving a second request from the second computing device, the second request comprising the unique identifier of the first computing device – in paragraphs [0038], [0057], [0062] (Keys or mobile devices can be provisioned and sent to guests or service providers without the need to update or notify the access control devices. If for some reason the system does not access a network connection between the time of key provision and guest arrival, the guest's mobile device can actually supply the update packet to the access control device and the network when utilizing their key on-site. An access control device can be programmed at the factory or at setup with security keys, which can be updated as necessary. Each access control device can have a unique identification (ID) that can identify them in the system. For example, the access control IDs can be based on the MAC address of the access control device radio. Server 152 can maintain a table of cryptographic keys that can be indexed by the access control device ID. Each credential associated with an access control device ID can be configured during installation into the appropriate lock.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Scagnol, Oh, and Russi-Vigoya with Schoenfelder to include wherein: the third instructions, when executed by the one or more third processors, further cause the server computing device to: wirelessly transmit a unique identifier of the first computing device to the second computing device based on receiving the request and before wirelessly transmitting the update to the authentication parameter; and wirelessly transmit the update to the authentication parameter to the second computing device based on receiving a second request from the second computing device, the second request comprising the unique identifier of the first computing device, as taught by Schoenfelder, in paragraphs [0003] and [0031], to provide a technique for managing access for parties involved in occupation and operation of multi-unit buildings, wherein the technique eliminates need for physical key or access cards, and rekeying requirements faced by many operators in the multi-unit real estate management industry.

Claim 11. Combination of Scagnol, Schoenfelder, Oh, and Russi-Vigoya teaches The system of claim 1 – refer to the indicated claim for reference(s).  

Schoenfelder further teaches:
wherein: the second computing device receives the update to the authentication parameter after initiating an attempt to access the first computing device – in paragraphs [0057], [0062] (Keys or mobile devices can be provisioned and sent to guests or service providers without the need to update or notify the access control devices. If for some reason the system does not access a network connection between the time of key provision and guest arrival, the guest's mobile device can actually supply the update packet to the access control device and the network when utilizing their key on-site. An access control device can be programmed at the factory or at setup with security keys, which can be updated as necessary.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Scagnol, Oh, and Russi-Vigoya with Schoenfelder to include wherein: the second computing device receives the update to the authentication parameter after initiating an attempt to access the first computing device, as taught by Schoenfelder, in paragraphs [0003] and [0031], to provide a technique for managing access for parties involved in occupation and operation of multi-unit buildings, wherein the technique eliminates need for physical key or access cards, and rekeying requirements faced by many operators in the multi-unit real estate management industry.

Claim 12. Combination of Scagnol, Schoenfelder, Oh, and Russi-Vigoya teaches The system of claim 8 – refer to the indicated claim for reference(s).

Schoenfelder further teaches:
wherein: the third instructions, when executed by the one or more third processors, further cause the server computing device to encrypt the update to the authentication parameter using an encryption key specific to the first computing device – in paragraphs [0033], [0062] (A credential can be a digital file of lines of encrypted code. The credential can provide authentication and grant access to the user when it is paired with the user mobile device. FIG. 7 illustrates an exemplary device communication encryption flow for a device that can either be connected or disconnected to the mesh network. A connected or disconnected device can be pre-programmed with an encryption key (step 702). For example, an access control device can be programmed at the factory or at setup with security keys, which can be updated as necessary. A user or service provider mobile device can be programmed with the ability to relay encrypted packets or other credentials (step 704). Users or service providers can download an application that can be pre-programmed or updated with appropriate credentials. Then, a user or service provider mobile device can receive a credential, for example, an encrypted packet and set of instructions from a server, for example server 152, or other device, granting certain privileges and denoting certain access restrictions (step 706).)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Scagnol, Oh, and Russi-Vigoya with Schoenfelder to include wherein: the third instructions, when executed by the one or more third processors, further cause the server computing device to encrypt the update to the authentication parameter using an encryption key specific to the first computing device, as taught by Schoenfelder, in paragraphs [0003] and [0031], to provide a technique for managing access for parties involved in occupation and operation of multi-unit buildings, wherein the technique eliminates need for physical key or access cards, and rekeying requirements faced by many operators in the multi-unit real estate management industry.

Claim 13. Combination of Scagnol, Schoenfelder, Oh, and Russi-Vigoya teaches The system of claim 8 – refer to the indicated claim for reference(s).
Scagnol teaches:
wherein: the first computing device stores a plurality of operational parameters; the update to the authentication parameter is one of a plurality of updates to a plurality of operational parameters; and the third instructions, when executed by the one or more third processors, further cause the server computing device to wirelessly transmit, to the second computing device, a message comprising the plurality of updates to the plurality of operational parameters. – in paragraphs [0045], [0048] (The gateway could receive any kind of identifier for the thing on the basis of which it can identify an appropriate update package for the thing at server 110. In this case updated appware v1.3 is available for the lightbulb and is retrieved from package repository 209 and transmitted in data packet(s) 253 by the update manager 218 to gateway 102.)

Claim 29. Combination of Scagnol, Schoenfelder, Oh, and Russi-Vigoya teaches The system of claim 1, – refer to the indicated claim for reference(s).

Schoenfelder further teaches:
wherein: applying the update to the authentication parameter configures the first computing device to perform the remote authentication, by the server computing device, of the second computing device. – in paragraph [0033] (The credential can provide authentication and grant access to the user when it is paired with the user mobile device.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Scagnol, Oh, and Russi-Vigoya with Schoenfelder to include wherein: applying the update to the authentication parameter configures the first computing device to perform the remote authentication, by the server computing device, of the second computing device, as taught by Schoenfelder, in paragraphs [0003] and [0031], to provide a technique for managing access for parties involved in occupation and operation of multi-unit buildings, wherein the technique eliminates need for physical key or access cards, and rekeying requirements faced by many operators in the multi-unit real estate management industry.

Claim 30. Combination of Scagnol, Schoenfelder, Oh, and Russi-Vigoya teaches The system of claim 1, – refer to the indicated claim for reference(s).

Schoenfelder further teaches:
wherein the first instructions, when executed by the one or more first processors, further cause the first computing device to: process, based on successful authentication of the second computing device, the operational command received from the second computing device. – in paragraph [0033] (The credential can provide authentication and grant access to the user when it is paired with the user mobile device. For example, access control device 102 can grant access to a unit that can be owned or rented by a tenant that carries mobile device 108 and stores the appropriate credential. When the user approaches their unit, access control device 102 and user mobile device 108 can wirelessly communicate to grant the user access, e.g., unlock the door, to the unit.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Scagnol, Oh, and Russi-Vigoya with Schoenfelder to include wherein the first instructions, when executed by the one or more first processors, further cause the first computing device to: process, based on successful authentication of the second computing device, the operational command received from the second computing device, as taught by Schoenfelder, in paragraphs [0003] and [0031], to provide a technique for managing access for parties involved in occupation and operation of multi-unit buildings, wherein the technique eliminates need for physical key or access cards, and rekeying requirements faced by many operators in the multi-unit real estate management industry.

Second Set of Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-13, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable overScagnol et al. (Pub. No.: US 2015/0245182, hereinafter, “Scagnol”) in view of Schoenfelder et al. (Pub. No.: US 2018/0232976, hereinafter, “Schoenfelder”), and further in view of Oh, Jung-hyun (Pub. No.: US 2016/0156604, hereinafter, “Oh”) and Samad et al. (Pub. No.: US 2015/0312531, hereinafter, “Samad”).
Claim 1. Scagnol teaches:
A system comprising: – in paragraph [0028] (There is provided a system for updating data at a node in a mesh network, such as the firmware of the node, its application-ware or its configuration.)
a server computing device; and – in paragraphs [0038], [0039], [0045] (Update server 110 is in this example a cloud server accessible over the internet 108 and comprising a processor 215, memory 216 and a network interface 217 adapted to couple the server to the internet.)
wherein the server computing device stores an update to the operational parameter; – in paragraphs [0038], [0039], [0045] (Update server 110 is in this example a cloud server accessible over the internet 108 and comprising a processor 215, memory 216 and a network interface 217 adapted to couple the server to the internet. Server 110 includes an update manager 218 for supporting communications with update agent 207 at mesh network 101. The update manager would typically be software running at processor 215. Two data stores are supported at or accessible to the server: a device registry 208 and a package repository 209. In other examples, the server could support one or more data stores collectively storing data packages and information identifying the devices or device types to which each data package relates. Package repository 209 comprises firmware packages for one or more things in the mesh network, along with data indicating the target hardware for each firmware package (e.g. an identifier of the chip type to which the firmware relates). The package repository could be kept up to date by the manufacturers of the things such that new firmware can be made available at the repository when it is released by the manufacturer. The gateway could receive any kind of identifier for the thing on the basis of which it can identify an appropriate update package for the thing at server 110.)
wherein the second computing device comprises: one or more second processors; and second memory storing second instructions that, when executed by the one or more second processors, cause the second computing device to: wirelessly transmit, to the first computing device, an operational command corresponding to a selected operation to be performed by the first computing device; – in paragraphs [0034], [0045], [0048] (Firmware can be any kind of code for execution at the node including, for example, application-ware (e.g. custom application code for execution at the node in an execution context provided by lower-level firmware) and low-level firmware (e.g. a kernel providing basic node functionality, such as radio communications and defining a software environment in which application-ware can be executed). An update package could alternatively or additionally include configuration information for the node (e.g. a saved configuration for a light switch thing), operating parameters for the node (e.g. calibration parameters for a thermostat thing), a dataset for use at the node (e.g. an encrypted list of allowed entry codes for a door entry pad), and code for execution at the node (e.g. an application for execution at a refrigerator to provide a diary information on its display screen). The gateway could receive any kind of identifier for the thing on the basis of which it can identify an appropriate update package for the thing at server 110. In this case updated appware v1.3 is available for the lightbulb and is retrieved from package repository 209 and transmitted in data packet(s) 253 by the update manager 218 to gateway 102.)
receive the update to the operational parameter from the server computing device; and – in paragraphs [0045], [0048] (The gateway could receive any kind of identifier for the thing on the basis of which it can identify an appropriate update package for the thing at server 110. In this case updated appware v1.3 is available for the lightbulb and is retrieved from package repository 209 and transmitted in data packet(s) 253 by the update manager 218 to gateway 102.)

Scagnol does not explicitly teach:
a first computing device comprising: one or more first processors; and first memory storing first instructions that, when executed by the one or more first processors, cause the first computing device to store an authentication parameter that configures the first computing device to select between at least (i) local authentication, by the first computing device, of a second computing device and (ii) remote authentication, by the server computing device, of the second computing device; wherein an operational parameter is an authentication parameter; wherein the second computing device comprises one or more second processors; and second memory storing second instructions that, when executed by the one or more second processors, cause the second computing device to: before wirelessly transmitting the operational command to the first computing device, wirelessly transmit the update to the operational parameter to the first computing device; and wherein the first instructions, when executed by the one or more first processors, further cause the first computing device to: attempt to process the operational command from the second computing device; before attempting to process the operational command from the second computing device, apply the update to the authentication parameter received from the second computing device; wherein applying the update to the authentication parameter configures the first computing device to perform one of the local authentication, by the first computing device, or the remote authentication, by the server computing device; and after applying the update to the authentication parameter, attempt authentication of the second computing device.
However, Schoenfelder teaches: 
a first computing device comprising: one or more first processors; and first memory storing first instructions that, when executed by the one or more first processors, cause the first computing device to store an authentication parameter that configures the first computing device to select between at least (i) local authentication, by the first computing device, of a second computing device and (ii) remote authentication, by the server computing device, of the second computing device; – in paragraphs [0057], [0062], [0078] (Keys or mobile devices can be provisioned and sent to guests or service providers without the need to update or notify the access control devices. If for some reason the system does not access a network connection between the time of key provision and guest arrival, the guest's mobile device can actually supply the update packet to the access control device and the network when utilizing their key on-site. An access control device can be programmed at the factory or at setup with security keys, which can be updated as necessary. When the user is in range of the access control device, the user can receive from the access control device, e.g., on the mobile device, a notification that includes an access code 1404. After the user receives the access code, the user can speak the access code or can enter the access code in accordance with the instructs provided in the notification 1406. The access control device can receive the access code 1408, can validate it 1410, and can grant access to the area secured by the door it is installed on 1412.)
wherein an operational parameter is an authentication parameter; – in paragraphs [0057], [0062], [0078] (Keys or mobile devices can be provisioned and sent to guests or service providers without the need to update or notify the access control devices. If for some reason the system does not access a network connection between the time of key provision and guest arrival, the guest's mobile device can actually supply the update packet to the access control device and the network when utilizing their key on-site. An access control device can be programmed at the factory or at setup with security keys, which can be updated as necessary. When the user is in range of the access control device, the user can receive from the access control device, e.g., on the mobile device, a notification that includes an access code 1404. After the user receives the access code, the user can speak the access code or can enter the access code in accordance with the instructs provided in the notification 1406. The access control device can receive the access code 1408, can validate it 1410, and can grant access to the area secured by the door it is installed on 1412.)
wherein the second computing device comprises one or more second processors; and second memory storing second instructions that, when executed by the one or more second processors, cause the second computing device to: before wirelessly transmitting the operational command to the first computing device, wirelessly transmit the update to the operational parameter to the first computing device; and – in paragraphs [0057], [0062] (Keys or mobile devices can be provisioned and sent to guests or service providers without the need to update or notify the access control devices. If for some reason the system does not access a network connection between the time of key provision and guest arrival, the guest's mobile device can actually supply the update packet to the access control device and the network when utilizing their key on-site. An access control device can be programmed at the factory or at setup with security keys, which can be updated as necessary.)
wherein the first instructions, when executed by the one or more first processors, further cause the first computing device to: attempt to process the operational command from the second computing device; before attempting to process the operational command from the second computing device, apply the update to the authentication parameter received from the second computing device – in paragraphs [0057], [0058] (Keys or mobile devices can be provisioned and sent to guests or service providers without the need to update or notify the access control devices. If for some reason the system does not access a network connection between the time of key provision and guest arrival, the guest's mobile device can actually supply the update packet to the access control device and the network when utilizing their key on-site. The mobile devices can send the stored software update to the access control device (step 614) and the access control device can receive the update (step 616). Connected devices can receive and install the required software updates (step 620).)
wherein applying the update to the authentication parameter configures the first computing device to perform one of the local authentication, by the first computing device, or the remote authentication, by the server computing device; and after applying the update to the authentication parameter, attempt authentication of the second computing device. – in paragraphs [0045], [0078] (The user can select a single level authentication 406, which can require authentication only through proximity 412. For example, a guest with a mobile device that has received the proper credentials can be granted access to the unit (414), when the mobile device and the access control device are within an appropriate distance. When the user is in range of the access control device, the user can receive from the access control device, e.g., on the mobile device, a notification that includes an access code 1404. After the user receives the access code, the user can speak the access code or can enter the access code in accordance with the instructs provided in the notification 1406. The access control device can receive the access code 1408, can validate it 1410, and can grant access to the area secured by the door it is installed on 1412.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Scagnol with Schoenfelder to include a first computing device comprising: one or more first processors; and first memory storing first instructions that, when executed by the one or more first processors, cause the first computing device to store an authentication parameter that configures the first computing device to select between at least (i) local authentication, by the first computing device, of a second computing device and (ii) remote authentication, by the server computing device, of the second computing device; wherein an operational parameter is an authentication parameter; wherein the second computing device comprises one or more second processors; and second memory storing second instructions that, when executed by the one or more second processors, cause the second computing device to: before wirelessly transmitting the operational command to the first computing device, wirelessly transmit the update to the operational parameter to the first computing device; and wherein the first instructions, when executed by the one or more first processors, further cause the first computing device to: attempt to process the operational command from the second computing device; before attempting to process the operational command from the second computing device, apply the update to the authentication parameter received from the second computing device; wherein applying the update to the authentication parameter configures the first computing device to perform one of the local authentication, by the first computing device, or the remote authentication, by the server computing device; and after applying the update to the authentication parameter, attempt authentication of the second computing device, as taught by Schoenfelder, in paragraphs [0003] and [0031], to provide a technique for managing access for parties involved in occupation and operation of multi-unit buildings, wherein the technique eliminates need for physical key or access cards, and rekeying requirements faced by many operators in the multi-unit real estate management industry.

Combination of Scagnol and Schoenfelder does not explicitly teach:
wherein the server computing device is configured to perform the remote authentication.
However, Oh teaches:
wherein the server computing device is configured to perform the remote authentication; – in paragraph [0122] (A digital door lock, which is the first device 200, may request the cloud server 100 to authenticate the second device 300 based on a request to perform a door open function received from the second device 300 of a parcel delivery service provider.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Scagnol and Schoenfelder with Oh to include wherein the server computing device is configured to perform the remote authentication, as taught by Schoenfelder, in paragraph [0005], to provide a technique for managing access to functions provided by various devices connected to a network through a cloud server in an IoT environment.

	Combination of Scagnol, Schoenfelder, and Oh does not explicitly teach:
	disable local authentication when remote authentication is selected.
However, Samad teaches:
	disable local authentication when remote authentication is selected – in paragraphs [0045], [0082], [0083] (The operator of the remote computing device 50 will be able to authorize or deny entry into the building remotely using the communication system 130. For example, using the communication system 130 of the access interface pad 110 and an interface of an application operating on a remote computing device 50, an operator can communicate with, or see visual images of, the visitor. Based on this communication, the operator can manually decide whether to authorize or deny building access. Optionally, at step 215, the method 200 uses the visitor identification information to actually identify the visitor. For example, a particular access code may be identified with a particular visitor. In this manner, the security system can present access restrictions that are suitable for that particular visitor. In some examples, step 215 can involve a security system automatically authorizing or denying building access, as described above. In other examples, however, step 215 can invoke the decision of a remote user. For example, the visitor identification information may include a request for access without offering any identifying characteristics. This can occur, for example, for new visitors that have not been to the building and have not previously been provided with access codes. In this manner, step 215 can involve communicating with a remote user, for example, via a remote communication device.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Scagnol, Schoenfelder, and Oh with Samad to include disable local authentication when remote authentication is selected, as taught by Samad, in paragraph [0004], to assure that the home remains locked and secured to unauthorized visitors while an authorized visitor is within the home.

Claim 2. Combination of Scagnol, Schoenfelder, Oh, and Samad teaches The system of claim 1 – refer to the indicated claim for reference(s). 

Schoenfelder further teaches:
wherein: the first instructions, when executed by the one or more first processors, further cause the first computing device to: after applying the update to the authentication parameter and before receiving the operational command from the second computing device, evaluate whether the second computing device is authorized to access the first computing device; and based on determining that the second computing device is authorized to access the first computing device, receive the operational command from the second computing device – in paragraphs [0041], [0057], [0058], [0062], [0083] (Keys or mobile devices can be provisioned and sent to guests or service providers without the need to update or notify the access control devices. If for some reason the system does not access a network connection between the time of key provision and guest arrival, the guest's mobile device can actually supply the update packet to the access control device and the network when utilizing their key on-site. An access control device can be programmed at the factory or at setup with security keys, which can be updated as necessary. The mobile devices can send the stored software update to the access control device (step 614) and the access control device can receive the update (step 616). Connected devices can receive and install the required software updates (step 620). Then the guest receives the necessary credentials for the building (step 314), which would authorize a guest's mobile device to provide access to the building and all necessary access points until the user unit (step 316). When the guest mobile device moves within proximity of the access control point of the user unit (step 318), the access control point sensor can detect the guest device (step 320), which would allow the guest access to the unit (step 322). Since the user can receive the notification and grant access to a guest through an application running on a mobile device, the user can grant access to the guest from anywhere without being necessary for the user to be present in the unit. Persons of ordinary skill would understand that guests can be granted access by the tenant even before they arrive at the building and that access can by automatically granted, for example, in the case of an authorized delivery or repair. This specific space could be monitored by the access control device, which can regulate the access and limit the access to authorized users only, with their activities within that space tracked, stored, and utilized for future use.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Scagnol, Oh, and Samad with Schoenfelder to include wherein: the first instructions, when executed by the one or more first processors, further cause the first computing device to: after applying the update to the authentication parameter and before receiving the operational command from the second computing device, evaluate whether the second computing device is authorized to access the first computing device; and based on determining that the second computing device is authorized to access the first computing device, receive the operational command from the second computing device, as taught by Schoenfelder, in paragraphs [0003] and [0031], to provide a technique for managing access for parties involved in occupation and operation of multi-unit buildings, wherein the technique eliminates need for physical key or access cards, and rekeying requirements faced by many operators in the multi-unit real estate management industry.

Claim 3. Combination of Scagnol, Schoenfelder, Oh, and Samad teaches The system of claim 2 – refer to the indicated claim for reference(s).

Schoenfelder further teaches:
wherein: the first instructions, when executed by the one or more first processors, further cause the first computing device to grant the second computing device access to the first computing device based on determining the second computing device is authorized to access the first computing device; and the second instructions, when executed by the one or more second processors, further cause the second computing device to wirelessly transmit the operational command to the first computing device based on the first computing device grants the second computing device access to the first computing device – in paragraphs [0041], [0057], [0058], [0062], [0083] (Keys or mobile devices can be provisioned and sent to guests or service providers without the need to update or notify the access control devices. If for some reason the system does not access a network connection between the time of key provision and guest arrival, the guest's mobile device can actually supply the update packet to the access control device and the network when utilizing their key on-site. An access control device can be programmed at the factory or at setup with security keys, which can be updated as necessary. The mobile devices can send the stored software update to the access control device (step 614) and the access control device can receive the update (step 616). Connected devices can receive and install the required software updates (step 620). Then the guest receives the necessary credentials for the building (step 314), which would authorize a guest's mobile device to provide access to the building and all necessary access points until the user unit (step 316). When the guest mobile device moves within proximity of the access control point of the user unit (step 318), the access control point sensor can detect the guest device (step 320), which would allow the guest access to the unit (step 322). Since the user can receive the notification and grant access to a guest through an application running on a mobile device, the user can grant access to the guest from anywhere without being necessary for the user to be present in the unit. Persons of ordinary skill would understand that guests can be granted access by the tenant even before they arrive at the building and that access can by automatically granted, for example, in the case of an authorized delivery or repair. This specific space could be monitored by the access control device, which can regulate the access and limit the access to authorized users only, with their activities within that space tracked, stored, and utilized for future use.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Scagnol, Oh, and Samad with Schoenfelder to include wherein: the first instructions, when executed by the one or more first processors, further cause the first computing device to grant the second computing device access to the first computing device based on determining the second computing device is authorized to access the first computing device; and the second instructions, when executed by the one or more second processors, further cause the second computing device to wirelessly transmit the operational command to the first computing device based on the first computing device grants the second computing device access to the first computing device, as taught by Schoenfelder, in paragraphs [0003] and [0031], to provide a technique for managing access for parties involved in occupation and operation of multi-unit buildings, wherein the technique eliminates need for physical key or access cards, and rekeying requirements faced by many operators in the multi-unit real estate management industry.

Claim 4. Combination of Scagnol, Schoenfelder, Oh, and Samad teaches The system of claim 2 – refer to the indicated claim for reference(s).

Schoenfelder further teaches:
wherein: the first computing device further comprises a list of one or more computing devices that have previously been authorized to access the first computing device; the second instructions, when executed by the one or more second processors, further cause the second computing device to: received, from the server computing device, an updated list of one or more computing devices that are currently authorized to access the first computing device; and before wirelessly transmitting the operational command to the first computing device, wirelessly transmit the updated list to the first computing device; and the first instructions, when executed by the one or more first processors, further cause the first computing device to apply the update list at least by either (i) replacing the list with the updated list, or (ii) modifying the list based on the updated list – in paragraphs [0041], [0057], [0058], [0062], [0083] (Keys or mobile devices can be provisioned and sent to guests or service providers without the need to update or notify the access control devices. If for some reason the system does not access a network connection between the time of key provision and guest arrival, the guest's mobile device can actually supply the update packet to the access control device and the network when utilizing their key on-site. An access control device can be programmed at the factory or at setup with security keys, which can be updated as necessary. The mobile devices can send the stored software update to the access control device (step 614) and the access control device can receive the update (step 616). Connected devices can receive and install the required software updates (step 620). Then the guest receives the necessary credentials for the building (step 314), which would authorize a guest's mobile device to provide access to the building and all necessary access points until the user unit (step 316). When the guest mobile device moves within proximity of the access control point of the user unit (step 318), the access control point sensor can detect the guest device (step 320), which would allow the guest access to the unit (step 322). Since the user can receive the notification and grant access to a guest through an application running on a mobile device, the user can grant access to the guest from anywhere without being necessary for the user to be present in the unit. Persons of ordinary skill would understand that guests can be granted access by the tenant even before they arrive at the building and that access can by automatically granted, for example, in the case of an authorized delivery or repair. This specific space could be monitored by the access control device, which can regulate the access and limit the access to authorized users only, with their activities within that space tracked, stored, and utilized for future use.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Scagnol, Oh, and Samad with Schoenfelder to include wherein: the first computing device further comprises a list of one or more computing devices that have previously been authorized to access the first computing device; the second instructions, when executed by the one or more second processors, further cause the second computing device to: received, from the server computing device, an updated list of one or more computing devices that are currently authorized to access the first computing device; and before wirelessly transmitting the operational command to the first computing device, wirelessly transmit the updated list to the first computing device; and the first instructions, when executed by the one or more first processors, further cause the first computing device to apply the update list at least by either (i) replacing the list with the updated list, or (ii) modifying the list based on the updated list, as taught by Schoenfelder, in paragraphs [0003] and [0031], to provide a technique for managing access for parties involved in occupation and operation of multi-unit buildings, wherein the technique eliminates need for physical key or access cards, and rekeying requirements faced by many operators in the multi-unit real estate management industry.

Claim 5. Combination of Scagnol, Schoenfelder, Oh, and Samad teaches The system of claim 1 – refer to the indicated claim for reference(s).

Schoenfelder further teaches:
wherein: the second instructions, when executed by the one or more second processors, further cause the second computing device to transmit, to the first computing device, an update to an operational parameter that controls an operation of the first computing device; the first instructions, when executed by the one or more first processors, further cause the first computing device to, before attempting to process the operational command from the second computing device, apply the update to the operational parameter; before the first computing device applies the update to the operational parameter, the first computing device does not comprise any indication that the second computing device is authorized to access the first computing device; and after the first computing device applies the update to the operational parameter, the first computing device comprises an indication that the second computing device is authorized to access the first computing device – in paragraphs [0041], [0057], [0058], [0062], [0083] (Keys or mobile devices can be provisioned and sent to guests or service providers without the need to update or notify the access control devices. If for some reason the system does not access a network connection between the time of key provision and guest arrival, the guest's mobile device can actually supply the update packet to the access control device and the network when utilizing their key on-site. An access control device can be programmed at the factory or at setup with security keys, which can be updated as necessary. The mobile devices can send the stored software update to the access control device (step 614) and the access control device can receive the update (step 616). Connected devices can receive and install the required software updates (step 620). Then the guest receives the necessary credentials for the building (step 314), which would authorize a guest's mobile device to provide access to the building and all necessary access points until the user unit (step 316). When the guest mobile device moves within proximity of the access control point of the user unit (step 318), the access control point sensor can detect the guest device (step 320), which would allow the guest access to the unit (step 322). Since the user can receive the notification and grant access to a guest through an application running on a mobile device, the user can grant access to the guest from anywhere without being necessary for the user to be present in the unit. Persons of ordinary skill would understand that guests can be granted access by the tenant even before they arrive at the building and that access can by automatically granted, for example, in the case of an authorized delivery or repair. This specific space could be monitored by the access control device, which can regulate the access and limit the access to authorized users only, with their activities within that space tracked, stored, and utilized for future use.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Scagnol, Oh, and Samad with Schoenfelder to include wherein: the second instructions, when executed by the one or more second processors, further cause the second computing device to transmit, to the first computing device, an update to an operational parameter that controls an operation of the first computing device; the first instructions, when executed by the one or more first processors, further cause the first computing device to, before attempting to process the operational command from the second computing device, apply the update to the operational parameter; before the first computing device applies the update to the operational parameter, the first computing device does not comprise any indication that the second computing device is authorized to access the first computing device; and after the first computing device applies the update to the operational parameter, the first computing device comprises an indication that the second computing device is authorized to access the first computing device, as taught by Schoenfelder, in paragraphs [0003] and [0031], to provide a technique for managing access for parties involved in occupation and operation of multi-unit buildings, wherein the technique eliminates need for physical key or access cards, and rekeying requirements faced by many operators in the multi-unit real estate management industry.

Claim 6. Combination of Scagnol, Schoenfelder, Oh, and Samad teaches The system of claim 1 – refer to the indicated claim for reference(s).

Schoenfelder further teaches:
wherein: the second instructions, when executed by the one or more second processors, further cause the second computing device to transmit, to the first computing device, an indication that the second computing device is authorized to access the first computing device – in paragraphs [0041], [0057], [0058], [0062], [0083] (Keys or mobile devices can be provisioned and sent to guests or service providers without the need to update or notify the access control devices. If for some reason the system does not access a network connection between the time of key provision and guest arrival, the guest's mobile device can actually supply the update packet to the access control device and the network when utilizing their key on-site. An access control device can be programmed at the factory or at setup with security keys, which can be updated as necessary. The mobile devices can send the stored software update to the access control device (step 614) and the access control device can receive the update (step 616). Connected devices can receive and install the required software updates (step 620). Then the guest receives the necessary credentials for the building (step 314), which would authorize a guest's mobile device to provide access to the building and all necessary access points until the user unit (step 316). When the guest mobile device moves within proximity of the access control point of the user unit (step 318), the access control point sensor can detect the guest device (step 320), which would allow the guest access to the unit (step 322). Since the user can receive the notification and grant access to a guest through an application running on a mobile device, the user can grant access to the guest from anywhere without being necessary for the user to be present in the unit. Persons of ordinary skill would understand that guests can be granted access by the tenant even before they arrive at the building and that access can by automatically granted, for example, in the case of an authorized delivery or repair. This specific space could be monitored by the access control device, which can regulate the access and limit the access to authorized users only, with their activities within that space tracked, stored, and utilized for future use.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Scagnol, Oh, and Samad with Schoenfelder to include wherein: the second instructions, when executed by the one or more second processors, further cause the second computing device to transmit, to the first computing device, an indication that the second computing device is authorized to access the first computing device, as taught by Schoenfelder, in paragraphs [0003] and [0031], to provide a technique for managing access for parties involved in occupation and operation of multi-unit buildings, wherein the technique eliminates need for physical key or access cards, and rekeying requirements faced by many operators in the multi-unit real estate management industry.

Claim 8. Combination of Scagnol, Schoenfelder, Oh, and Samad teaches The system of claim 1 – refer to the indicated claim for reference(s).

Schoenfelder further teaches:
wherein the server computing device comprises: one or more third processors; and third memory storing third instructions that, when executed by the one or more third processors, cause the server computing device to wirelessly transmit the update to the authentication parameter to the second computing device based on receiving a request from the second computing device – in paragraphs [0057], [0062] (Keys or mobile devices can be provisioned and sent to guests or service providers without the need to update or notify the access control devices. If for some reason the system does not access a network connection between the time of key provision and guest arrival, the guest's mobile device can actually supply the update packet to the access control device and the network when utilizing their key on-site. An access control device can be programmed at the factory or at setup with security keys, which can be updated as necessary.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Scagnol, Oh, and Samad with Schoenfelder to include wherein the server computing device comprises: one or more third processors; and third memory storing third instructions that, when executed by the one or more third processors, cause the server computing device to wirelessly transmit the update to the authentication parameter to the second computing device based on receiving a request from the second computing device, as taught by Schoenfelder, in paragraphs [0003] and [0031], to provide a technique for managing access for parties involved in occupation and operation of multi-unit buildings, wherein the technique eliminates need for physical key or access cards, and rekeying requirements faced by many operators in the multi-unit real estate management industry.

Claim 9. Combination of Scagnol, Schoenfelder, Oh, and Samad teaches The system of claim 8 – refer to the indicated claim for reference(s).

Schoenfelder further teaches:
wherein: the request comprises a unique identifier of the first computing device – in paragraphs [0038], [0057], [0062] (Keys or mobile devices can be provisioned and sent to guests or service providers without the need to update or notify the access control devices. If for some reason the system does not access a network connection between the time of key provision and guest arrival, the guest's mobile device can actually supply the update packet to the access control device and the network when utilizing their key on-site. An access control device can be programmed at the factory or at setup with security keys, which can be updated as necessary. Each access control device can have a unique identification (ID) that can identify them in the system. For example, the access control IDs can be based on the MAC address of the access control device radio. Server 152 can maintain a table of cryptographic keys that can be indexed by the access control device ID. Each credential associated with an access control device ID can be configured during installation into the appropriate lock.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Scagnol, Oh, and Samad with Schoenfelder to include wherein: the request comprises a unique identifier of the first computing device, as taught by Schoenfelder, in paragraphs [0003] and [0031], to provide a technique for managing access for parties involved in occupation and operation of multi-unit buildings, wherein the technique eliminates need for physical key or access cards, and rekeying requirements faced by many operators in the multi-unit real estate management industry.

Claim 10. Combination of Scagnol, Schoenfelder, Oh, and Samad teaches The system of claim 8 – refer to the indicated claim for reference(s).

Schoenfelder further teaches:
wherein: the third instructions, when executed by the one or more third processors, further cause the server computing device to: wirelessly transmit a unique identifier of the first computing device to the second computing device based on receiving the request and before wirelessly transmitting the update to the authentication parameter; and wirelessly transmit the update to the authentication parameter to the second computing device based on receiving a second request from the second computing device, the second request comprising the unique identifier of the first computing device – in paragraphs [0038], [0057], [0062] (Keys or mobile devices can be provisioned and sent to guests or service providers without the need to update or notify the access control devices. If for some reason the system does not access a network connection between the time of key provision and guest arrival, the guest's mobile device can actually supply the update packet to the access control device and the network when utilizing their key on-site. An access control device can be programmed at the factory or at setup with security keys, which can be updated as necessary. Each access control device can have a unique identification (ID) that can identify them in the system. For example, the access control IDs can be based on the MAC address of the access control device radio. Server 152 can maintain a table of cryptographic keys that can be indexed by the access control device ID. Each credential associated with an access control device ID can be configured during installation into the appropriate lock.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Scagnol, Oh, and Samad with Schoenfelder to include wherein: the third instructions, when executed by the one or more third processors, further cause the server computing device to: wirelessly transmit a unique identifier of the first computing device to the second computing device based on receiving the request and before wirelessly transmitting the update to the authentication parameter; and wirelessly transmit the update to the authentication parameter to the second computing device based on receiving a second request from the second computing device, the second request comprising the unique identifier of the first computing device, as taught by Schoenfelder, in paragraphs [0003] and [0031], to provide a technique for managing access for parties involved in occupation and operation of multi-unit buildings, wherein the technique eliminates need for physical key or access cards, and rekeying requirements faced by many operators in the multi-unit real estate management industry.

Claim 11. Combination of Scagnol, Schoenfelder, Oh, and Samad teaches The system of claim 1 – refer to the indicated claim for reference(s).  

Schoenfelder further teaches:
wherein: the second computing device receives the update to the authentication parameter after initiating an attempt to access the first computing device – in paragraphs [0057], [0062] (Keys or mobile devices can be provisioned and sent to guests or service providers without the need to update or notify the access control devices. If for some reason the system does not access a network connection between the time of key provision and guest arrival, the guest's mobile device can actually supply the update packet to the access control device and the network when utilizing their key on-site. An access control device can be programmed at the factory or at setup with security keys, which can be updated as necessary.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Scagnol, Oh, and Samad with Schoenfelder to include wherein: the second computing device receives the update to the authentication parameter after initiating an attempt to access the first computing device, as taught by Schoenfelder, in paragraphs [0003] and [0031], to provide a technique for managing access for parties involved in occupation and operation of multi-unit buildings, wherein the technique eliminates need for physical key or access cards, and rekeying requirements faced by many operators in the multi-unit real estate management industry.

Claim 12. Combination of Scagnol, Schoenfelder, Oh, and Samad teaches The system of claim 8 – refer to the indicated claim for reference(s).

Schoenfelder further teaches:
wherein: the third instructions, when executed by the one or more third processors, further cause the server computing device to encrypt the update to the authentication parameter using an encryption key specific to the first computing device – in paragraphs [0033], [0062] (A credential can be a digital file of lines of encrypted code. The credential can provide authentication and grant access to the user when it is paired with the user mobile device. FIG. 7 illustrates an exemplary device communication encryption flow for a device that can either be connected or disconnected to the mesh network. A connected or disconnected device can be pre-programmed with an encryption key (step 702). For example, an access control device can be programmed at the factory or at setup with security keys, which can be updated as necessary. A user or service provider mobile device can be programmed with the ability to relay encrypted packets or other credentials (step 704). Users or service providers can download an application that can be pre-programmed or updated with appropriate credentials. Then, a user or service provider mobile device can receive a credential, for example, an encrypted packet and set of instructions from a server, for example server 152, or other device, granting certain privileges and denoting certain access restrictions (step 706).)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Scagnol, Oh, and Samad with Schoenfelder to include wherein: the third instructions, when executed by the one or more third processors, further cause the server computing device to encrypt the update to the authentication parameter using an encryption key specific to the first computing device, as taught by Schoenfelder, in paragraphs [0003] and [0031], to provide a technique for managing access for parties involved in occupation and operation of multi-unit buildings, wherein the technique eliminates need for physical key or access cards, and rekeying requirements faced by many operators in the multi-unit real estate management industry.

Claim 13. Combination of Scagnol, Schoenfelder, Oh, and Samad teaches The system of claim 8 – refer to the indicated claim for reference(s).
Scagnol teaches:
wherein: the first computing device stores a plurality of operational parameters; the update to the authentication parameter is one of a plurality of updates to a plurality of operational parameters; and the third instructions, when executed by the one or more third processors, further cause the server computing device to wirelessly transmit, to the second computing device, a message comprising the plurality of updates to the plurality of operational parameters. – in paragraphs [0045], [0048] (The gateway could receive any kind of identifier for the thing on the basis of which it can identify an appropriate update package for the thing at server 110. In this case updated appware v1.3 is available for the lightbulb and is retrieved from package repository 209 and transmitted in data packet(s) 253 by the update manager 218 to gateway 102.)

Claim 29. Combination of Scagnol, Schoenfelder, Oh, and Samad teaches The system of claim 1, – refer to the indicated claim for reference(s).

Schoenfelder further teaches:
wherein: applying the update to the authentication parameter configures the first computing device to perform the remote authentication, by the server computing device, of the second computing device. – in paragraph [0033] (The credential can provide authentication and grant access to the user when it is paired with the user mobile device.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Scagnol, Oh, and Samad with Schoenfelder to include wherein: applying the update to the authentication parameter configures the first computing device to perform the remote authentication, by the server computing device, of the second computing device, as taught by Schoenfelder, in paragraphs [0003] and [0031], to provide a technique for managing access for parties involved in occupation and operation of multi-unit buildings, wherein the technique eliminates need for physical key or access cards, and rekeying requirements faced by many operators in the multi-unit real estate management industry.

Claim 30. Combination of Scagnol, Schoenfelder, Oh, and Samad teaches The system of claim 1, – refer to the indicated claim for reference(s).

Schoenfelder further teaches:
wherein the first instructions, when executed by the one or more first processors, further cause the first computing device to: process, based on successful authentication of the second computing device, the operational command received from the second computing device. – in paragraph [0033] (The credential can provide authentication and grant access to the user when it is paired with the user mobile device. For example, access control device 102 can grant access to a unit that can be owned or rented by a tenant that carries mobile device 108 and stores the appropriate credential. When the user approaches their unit, access control device 102 and user mobile device 108 can wirelessly communicate to grant the user access, e.g., unlock the door, to the unit.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Scagnol, Oh, and Samad with Schoenfelder to include wherein the first instructions, when executed by the one or more first processors, further cause the first computing device to: process, based on successful authentication of the second computing device, the operational command received from the second computing device, as taught by Schoenfelder, in paragraphs [0003] and [0031], to provide a technique for managing access for parties involved in occupation and operation of multi-unit buildings, wherein the technique eliminates need for physical key or access cards, and rekeying requirements faced by many operators in the multi-unit real estate management industry.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734.  The examiner can normally be reached on Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449